EXHIBIT HOME FEDERAL BANK AMENDED AND RESTATED EMPLOYEE SEVERANCE COMPENSATION PLAN PLAN PURPOSE The purpose of Home Federal Bank Employee Severance Compensation Plan (the "Plan") is to assure for Home Federal Bank (the "Bank") the services of the Employees in the event of a Change in Control of Home Federal Bancorp, Inc. (the "Holding Company") or the Bank. The benefits contemplated by the Plan recognize the value to the Bank of the services and contributions of the eligible Employees and the effect upon the Bank resulting from uncertainties relating to continued employment, reduced employee benefits, management changes and employee relations that may arise if a Change in Control occurs or is threatened. The Bank's and the Holding Company's Boards of Directors believe that it is in the best interests of the Bank and the Holding Company to provide eligible Employees with such benefits in order to defray the costs and changes in employee status that could follow a Change in Control. The Boards of Directors believe that the Plan will also aid the Bank in attracting and retaining highly qualified individuals who are essential to its success and that the Plan's assurance of fair treatment of the Bank's employees will reduce the distractions and other adverse effects on Employees' performance if a Change in Control occurs or is threatened. ARTICLE I ESTABLISHMENT
